 



Exhibit 10.1
SENSIENT TECHNOLOGIES CORPORATION
(a Wisconsin Corporation)
2002 Stock Option Plan
RESTRICTED STOCK AGREEMENT

         
Grantee:
       
Grantee’s Address:
       
Grant Date:
       
Number of Shares:
       
Period of Restriction:
       

     Sensient Technologies Corporation, a Wisconsin corporation (the “Company”)
and the above-named Grantee hereby agree as follows:
     1. Grant of Restricted Stock. In consideration of the continued employment
of the Grantee for the periods herein defined, and in consideration of the
Grantee having entered into a Noncompetition, Nonsolicitation and
Confidentiality Agreement (or an agreement of similar purpose and effect,
however titled) prior to or contemporaneous with this Agreement, the Company
grants to the Grantee the Number of Shares of common stock, par value $0.10 per
share, of the Company stated above (the “Restricted Stock”) upon the terms and
conditions set forth herein.
     2. Plan; Defined terms. This grant of Restricted Stock is made pursuant to
the Company’s 2002 Stock Option Plan (the “Plan”) and is subject to each and all
of the provisions of the Plan. A copy of the Plan is attached to this Agreement
and is made a part hereof. The Plan was approved by the shareholders of the
Company at the Company’s Annual Meeting held on April 25, 2002. All capitalized
terms used in this Agreement, including the terms set forth in the table above,
have the meanings assigned to them in this Agreement. Any capitalized terms that
are not defined in this Agreement are defined in the Plan. Certain other terms
used in this Agreement are also defined herein.
     3. Period of Restriction. The Period of Restriction shall be as stated
above.
     4. Restrictions. The shares of Restricted Stock may not be sold,
transferred, pledged, assigned or otherwise alienated during the Period of
Restriction except as provided in Section 8.7 or 8.8 of the Plan or Section 6 of
this Agreement.
     5. Acquisition for Investment. The Grantee represents that he or she is
acquiring the shares of Restricted Stock for investment purposes only and not
with a view toward the redistribution, resale, or other disposition thereof.
     6. Election to Sell Shares to the Company. The Grantee, or in the case of
his or her death, his or her beneficiary or estate, may elect to sell to the
Company, within sixty (60) days after the last day of the Period of Restriction,
up to one-half (1/2) of the shares of Restricted Stock issued hereunder upon the
conditions set forth in Section 8.8 of the Plan. Such election shall be
exercised by delivering to the Secretary of the Company written notice
specifying the number of shares of Restricted Stock to be sold and by tendering
certificates for such shares, duly endorsed in blank or accompanied by stock
powers

 



--------------------------------------------------------------------------------



 



duly endorsed in blank. If the Company is precluded by law from purchasing the
shares of Restricted Stock so tendered, it shall promptly return the same to the
Grantee (or his or her beneficiary or estate).
     7. Termination of Employment.
               (a) In the event that the Grantee terminates his or her
employment with the Company because of normal retirement (under the terms of the
Company’s Employee Stock Ownership Plan (“ESOP”) in effect on the date of such
termination of employment (or on the date the ESOP is terminated if not then in
effect)), the Period of Restriction with respect to any shares of Restricted
Stock held by the Grantee shall automatically terminate and (except as otherwise
provided in Section 8.2 of the Plan) such shares shall thereafter be free of
restrictions and freely transferable.
               (b) In the event that the Grantee terminates his or her
employment with the Company because of “early retirement” (under the terms of
the ESOP in effect on the date of such termination of employment (or on the date
the ESOP is terminated if not then in effect)) the Committee may, in its sole
discretion, waive the Period of Restriction and/or add such new restrictions to
the Restricted Stock as it deems appropriate.
               (c) In the event the Grantee terminates his or her employment
with the Company because of death or Disability during the Period of
Restriction, the Period of Restriction shall terminate automatically with
respect to that number of shares of Restricted Stock (rounded to the nearest
whole number) equal to the total number of shares of Restricted Stock granted
multiplied by the number of full months which have elapsed since the Grant Date
divided by the maximum number of full months of the Period of Restriction. All
remaining shares of Restricted Stock shall be forfeited and returned to the
Company; provided, however, that the Committee may, in its sole discretion,
waive the restrictions remaining on all such remaining shares. “Disability”
means the permanent and total inability, by reason of physical or mental
infirmity, or both, of the Grantee to perform the work customarily assigned to
him or her by the Company. The determination of the existence or nonexistence of
a Disability shall be made by the Committee based on satisfactory medical
evidence.
               (d) In the event the employment of the Grantee with the Company
is terminated by any reason other than death, Disability, normal retirement, or
early retirement prior to the expiration of the Period of Restriction, then the
Restricted Stock shall be automatically forfeited by the Grantee.
     8. Forfeiture of Restricted Stock and Repayment of Restricted Stock Value.
               (a) If, at any time after the Grant Date, the Grantee engages in
any act in violation of any agreement between Grantee and the Company (whether
executed prior to, simultaneous with, or after the date of this Agreement)
having the effect or purpose of prohibiting or restricting all or any of (A) the
disclosure by Grantee of confidential information obtained from the Company or
any subsidiary; (B) activities by the Grantee in competition with the Company or
any subsidiary; or (C) solicitation by the Grantee of customers of the Company
or any subsidiary in competition with the Company or any subsidiary (including,
without limitation, any agreement entitled “Noncompetition, Nonsolicitation and
Confidentiality

 



--------------------------------------------------------------------------------



 



Agreement”), or any amendment thereto or extension thereof or successor or
replacement agreement, then notwithstanding any other terms of this Grant:
                    (i) If the Period of Restriction has not then expired, the
Restricted Stock shall automatically be forfeited by the Grantee; and
                    (ii) If the Period of Restriction expired prior to the
termination date of the agreement referred to in the introductory portion of
this subparagraph (a), the Grantee shall be obligated to pay to the Company the
Restricted Stock Value. “Restricted Stock Value” shall mean the total market
value of the shares of Restricted Stock as determined based upon the closing
price of the Company’s common stock on the New York Stock Exchange on the
expiration date of the Period of Restriction.
               (b) Notwithstanding the foregoing, this Section 8 shall
immediately become null and void and of no further force and effect upon the
occurrence of a Change of Control.
     9. Tax Gross-Up Payment. The parties recognize that the lapse of
restrictions under this Agreement will cause Grantee to recognize taxable
income. The Company agrees to make a tax gross-up payment to Grantee at the time
the applicable restrictions lapse. The tax gross-up payment shall be calculated
to be equal to Grantee’s federal income tax, state income tax and employment tax
on both the Restricted Stock and the tax gross-up payment. The tax gross-up
payment under this Section 9 shall not duplicate any tax gross-up payment under
any other agreement with the Company. In the event any other agreement provides
for a tax gross-up payment relating to the Restricted Stock, the tax gross-up
payment under this Agreement shall be reduced to reflect such other payment.
     10. Rights as Shareholder. Grantee shall have only such rights as a
shareholder with respect to any shares of Restricted Stock subject to this Grant
as are provided in Sections 8.5 and 8.6 of the Plan.
     11. No Right to Continued Employment. This Grant shall not confer upon
Grantee any right with respect to continuance of employment by the Company or
any subsidiary, nor shall it interfere in any way with the right of the Company
to terminate Grantee’s employment at any time.
     12. Designation of Beneficiary. The person designated by the Grantee as his
or her beneficiary or any successor designated by the Grantee in accordance
herewith (the “Beneficiary”) shall be entitled to the Restricted Stock as to
which the Period of Restriction has not expired, subject to Section 7(c) hereof,
after the death of the Grantee. The Grantee may from time to time revoke or
change his or her Beneficiary without the consent of any prior Beneficiary by
filing a new designation with the Committee. The last such designation received
by the Committee shall be controlling; provided, however, that no designation,
or change or revocation thereof, shall be effective unless received by the
Committee prior to the Grantee’s death, and in no event shall any designation be
effective as of a date prior to such receipt. If no such Beneficiary designation
is in effect at the time of the Grantee’s death, or if no designated Beneficiary
survives the Grantee, or if such designation conflicts with law, the Grantee’s
estate acting through his or her legal representative, shall be entitled to the
Restricted Stock as to which the Period of Restriction has not expired, subject
to Section 7(c) hereof, after the death of the Grantee.
     13. Powers of the Company Not Affected. The existence of the Restricted
Stock shall not affect in any way the right or power of the Company or its
shareholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business, or any merger or consolidation of the Company, or any issuance of
bonds, debentures, preferred or prior preference stock ahead of or affecting the
Company’s common stock or the rights thereof, or

 



--------------------------------------------------------------------------------



 



dissolution or liquidation of the Company, or any sale or transfer of all or any
part of the Company’s assets or business or any other corporate act or
proceeding, whether of a similar character or otherwise.
     14. Interpretation by Committee. As a condition of the granting of the
Restricted Stock, the Grantee agrees, for himself and his legal representatives
or guardians, successors and assigns, that this Agreement shall be interpreted
by the Committee and that any interpretation by the Committee of the terms of
this Agreement and any determination made by the Committee pursuant to this
Agreement shall be final, binding and conclusive.
     15. Severability. Wherever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision hereof is held to be prohibited by or invalid under
applicable law, such provision will be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions hereof.
     IN WITNESS WHEREOF, the parties have executed this Restricted Stock
Agreement, in duplicate, as of the date of grant shown above.

                  SENSIENT TECHNOLOGIES CORPORATION    
 
           
 
  By:        
 
                Vice President — Administration    

         
 
Grantee
       

 